        Case 1:20-cv-05614-AKH Document 24-1 Filed 07/22/20 Page 1 of 2
                                                U.S. Department of Justice
                                                Federal Bureau of Prisons




Program                                         OPI:
                                             NUMBER:
                                               DATE:
                                                       FPI
                                                       5350.27
                                                       7/27/99

Statement                                   SUBJECT:   Inmate Manuscripts




 1. PURPOSE and SCOPE. To encourage inmates to use their leisure
 time for creative writing and to permit the direct mailing of all
 manuscripts as ordinary correspondence.

 2. SUMMARY OF CHANGES. This revision updates the Directives
 Referenced, adds a Program Objective and a Standards Referenced
 section, and makes other editorial and format changes consistent
 with current Bureau policy. The requirement for an Institution
 Supplement has been eliminated.

 3.   PROGRAM OBJECTIVE.     The expected result of this program is:

 Inmates will be afforded the opportunity to write and mail
 manuscripts for publication.

 4.   DIRECTIVES AFFECTED

   a.    Directive Rescinded

        PS 5350.07       Inmate Manuscripts (7/16/79)

   b.    Directives Referenced

        PS 5265.10      Correspondence (12/18/97)
        PS 5270.07      Inmate Discipline and Special Housing Units
                        (12/29/87)
        PS 5580.05      Personal Property, Inmate (9/30/96)
        PS 5800.10      Mail Management Manual (11/3/95)

   c. Rules cited in this Program Statement are contained in
 28 CFR 551.80 through 551.83.

 [Bracketed Bold - Rules]
 Regular Type - Implementing Information
      Case 1:20-cv-05614-AKH Document 24-1 Filed 07/22/20 Page 2 of 2
                                                               PS 5350.27
                                                                  7/27/99
                                                                   Page 2


5.   STANDARDS REFERENCED

  a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4428 and 3-4429

  b. American Correctional Association 3rd Edition Standards
for Adult Local Detention Facilities: 3-ALDF-5D-01

  c. American Correctional Association 2nd Edition Standards
for Administration of Correctional Agencies: None

  d. American Correctional Association Standards for Adult
Correctional Boot Camp Programs: 1-ABC-5C-06 and 1-ABC-5D-01

6. [DEFINITION. §551.80. As used in this rule, "manuscript"
means fiction, nonfiction, poetry, music and lyrics, drawings and
cartoons, and other writings of a similar nature.

7. [MANUSCRIPT PREPARATION §551.81. An inmate may prepare a
manuscript for private use or for publication while in custody
without staff approval. The inmate may use only non-work time to
prepare a manuscript.]

8. [MAILING INMATE MANUSCRIPTS §551.82. An inmate may mail a
manuscript as general correspondence, in accordance with Part
540, Subpart B of this chapter. An inmate may not circulate his
manuscript within the institution.]

Part 540, Subpart B refers to the Program Statement on
Correspondence.

9. [LIMITATIONS ON AN INMATE'S ACCUMULATION OF MANUSCRIPT
MATERIAL §551.83. The Warden may limit, for housekeeping, fire-
prevention, or security reasons, the amount of accumulated inmate
manuscript material.]

The Warden may choose to address the issue of accumulation of
inmate manuscripts in the Institution Supplement on Inmate
Personal Property.




                                                   /s/
                                              Kathleen Hawk Sawyer
                                              Director
